Case: 15-20075      Document: 00513959879         Page: 1    Date Filed: 04/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-20075                                FILED
                                  Summary Calendar                          April 19, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
ALBERT HARRIS,

                                                 Plaintiff-Appellant

v.

MARSHA MOBERLY; CHARLES SHIPMAN; JAMES LAFAVERS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-101


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Albert Harris, Texas prisoner # 677922, appeals the dismissal of his 42
U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), as
frivolous and for failure to state a claim on which relief could be granted. The
district court did not err in dismissing the complaint, as Harris’s claims
surrounding his initial parole interview lacked an arguable basis in law or
contained insufficient factual matter to state a plausible claim for relief. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20075    Document: 00513959879     Page: 2   Date Filed: 04/19/2017


                                 No. 15-20075

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Samford v. Dretke, 562 F.3d 674,
678 (5th Cir. 2009). Accordingly, the judgment is AFFIRMED.
      The dismissal of Harris’s complaint as frivolous and for failure to state a
claim on which relief may be granted counts as a strike under § 1915(g). See
28 U.S.C. § 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015);
Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir. 1996).             Harris is
WARNED that if he accumulates three strikes, he will not be allowed to
proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).




                                          2